 

AMENDMENT #1 TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON NOVEMBER 1, 2018

 

THIS AMENDMENT #1 TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON November 1, 2018
(the “Amendment”) is entered into as of May 3, 2019 (the “Effective Date”), by
and between Foothills Exploration, Inc., a Delaware corporation (the “Company”),
and Labrys Fund, LP, a Delaware limited partnership (the “Holder”) (collectively
the “Parties”).

 

BACKGROUND

 

A. The Company and Holder are the parties to that certain convertible promissory
note originally issued by the Company to the Holder on November 1, 2018, in the
original principal amount of $380,000.00 (the “Note”); and

 

B. The Parties desire to amend the Note as set forth expressly below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1. During the period beginning on the Effective Date and ending on May 31, 2019,
the Holder shall not be permitted to effectuate any conversions under the Note
unless an Event of Default (as defined in the Note) occurs under the Note.

 

2. The Holder hereby consents to the Company’s payment of the remaining balance
of the Note for an amount in cash equal to $295,751.25 (the “Cash Payment”),
which must be paid to the Holder on or before May 31, 2019 (the “Deadline”)
pursuant to the wiring instructions attached hereto as Exhibit “A”.

 

3. If the Company fails to timely make the Cash Payment to the Holder on or
before the Deadline, the Holder shall automatically, immediately and without
further action be entitled to all its rights, privileges, and preferences under
the Note and the principal balance of the Note shall be deemed to have increased
by $2,928.23 as of the Effective Date.

 

4. This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Note. Except as
specifically modified hereby, all of the provisions of the Note, which are not
in conflict with the terms of this Amendment, shall remain in full force and
effect.

 

[Signature page to follow]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.



 

Foothills Exploration, Inc.         By: /s/ B.P. Allaire   Title: Chief
Executive Officer         Labrys Fund, LP         By: /s/ Thomas Silverman  
Title: Managing Member  

 

   

 

 

